Citation Nr: 0429644	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  04-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  

(The issue of whether the decision of the Board of Veterans' 
Appeals on July 18, 1983, that denied service connection for 
essential hypertension should be reversed or revised on the 
basis of clear and unmistakable error, will be the subject of 
a separate, but simultaneously issued, decision of the 
Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from June 1943 to 
December 1945 and from October 1949 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2004, the Board granted the appellant's motion to 
advance his appeal on the docket.  38 C.F.R. § 20.900(c) 
(2003).  

Pursuant to the Board's March 2004 Remand of this case, a VA 
heart examination was conducted in April 2004.  The 
examiner's report provided significant information regarding 
the degree of disability due to the veteran's service-
connected heart disability.  The Board construes that 
examination report as a claim for an increased rating for 
that disability.  See 38 C.F.R. § 3.157 (2004).  The issue of 
an increased rating for the veteran's service-connected heart 
disability, therefore, is referred to the RO for appropriate 
adjudication.  


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the 
Board in July 1983.  

2.  Evidence added to the record since July 1983 was not 
previously of record and raises a reasonable possibility of 
substantiating the veteran's claim.  

3.  The evidence establishes that hypertension was present to 
a compensable degree within one year following the veteran's 
separation from service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1983 Board 
decision, which denied the veteran's claim for service 
connection for hypertension, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2003).  

2.  The criteria for service connection for hypertension are 
met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed February 2002 rating decision, a 
December 2003 statement of the case, and a supplemental 
statement of the case dated in June 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
claim of service connection for hypertension.  Moreover, 
these documents essentially notified them of the evidence 
needed by the veteran to prevail on his claim.  

In addition, in a November 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in November 2001 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In November 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that there was no defect with respect to the 
timing of the VCAA notice requirement.  The notice provided 
to the appellant in November 2001, prior to the first AOJ 
adjudication of the claim and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

A claim disallowed by the Board is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Board's analysis of this case is hampered to some degree 
by the fact that the veteran's original claims file is 
unavailable.  Copies of the service medical records, of Board 
decisions in November 1980 and July 1983, and of some of the 
private physicians' statements were obtained from the 
veteran.  (Those decisions also refer to a 1978 Board 
decision that denied service connection for a cardiovascular 
disability, as did the November 1980 decision.)  The Board 
will accept that the evidence set forth in the 1980 and 1983 
Board decisions constitutes all of the evidence that was 
available at the time of those decisions and will also accept 
the veracity of that evidence.  The veteran does not disagree 
with the basic facts of this case, merely with their 
interpretation.  

The evidence that was of record at the time of the last final 
denial, a decision of the Board in July 1983, included the 
veteran's service medical records, a treatment record in 
January 1954, other VA and private treatment records 
beginning in 1976, statements by several private physicians 
dated in the 1970s and 1980, and two lay statements.  The 
service medical records were completely negative for 
complaints, clinical findings, or diagnosis indicative of 
hypertension.  On examination in January 1954, less than one 
year after his separation from service, the veteran's blood 
pressure was recorded as 130/94; physical examination at that 
time was otherwise normal.  

A VA compensation examination in 1977 reportedly showed a 
blood pressure of 146/80 and some electrocardiographic 
abnormalities.  The veteran had undergone coronary artery 
bypass surgery the previous year, complicated by a stroke.  

Statements were received from a private physician, stating 
that he recalled treating the veteran from 1953 to 1962 for 
tension with headache, elevated blood pressure, and angina 
pectoris, although he had forwarded his records to another 
physician.  The physician to whom the veteran's records had 
been sent confirmed that they had long since been destroyed.  
Another physician wrote that he had treated the veteran since 
1974 for coronary insufficiency with angina, dyspnea, and 
ventricular ectopy, as well as hypertension.  Yet another 
physician wrote that the veteran had had recurrent chest pain 
since 1953, which culminated in coronary bypass surgery in 
1976.  

Also of record in 1980 were reports by several physicians 
noting the veteran's treatment for headaches, diagnosed 
variously as muscular type, migraine, or vascular, beginning 
in 1971.  The veteran's wife submitted a statement to the 
effect that he had been advised on numerous occasions that 
his headaches were caused by high blood pressure and 
migraine-type symptoms.  The veteran also provided signed 
statements from several neighbors and acquaintances, received 
in 1981, to the effect that he had missed work and was 
treated for severe headaches and high blood pressure sine 
1953.  

The Board's 1983 decision concluded that the additional 
evidence that had been obtained pursuant to the veteran's 
application to reopen his claim did not present a new factual 
basis warranting service connection for essential 
hypertension.  The veteran was provided with a copy of that 
decision which, therefore, became final.  (Although the 
original claims file containing the file copy of that 
decision is not available, the fact that the veteran was able 
to furnish a copy of the decision is proof that he received 
notice of the Board's decision.)  

The evidence that has been received since July 1983 includes 
two statements from one of the veteran's previous treating 
physicians, dated in November 1987 and December 1997, the 
report of an examination and opinion of a VA physician, 
obtained in April 2004; and a statement by the veteran's 
supervisor from 1953 to 1956, dated in January 1990.  

The veteran's supervisor's statement reflects the veteran's 
report to him at the time that he was treated by VA for 
severe headaches in January 1954 and that the veteran later 
told him that he had learned that his blood pressure was 
elevated at that time.  

The private physician's statements are to the effect that the 
veteran had informed him that his blood pressure was noted to 
be 130/94 in January 1954.  The physician stated that, "Any 
patient that has hypertension should have his blood pressure 
monitored.  Hypertension is known to accentuate 
arteriosclerosis"  The statements indicate that the veteran 
has undergone repeat coronary bypass surgery in 1981.  
Finally, the physician commented that it was his opinion that 
the veteran's hypertension probably augmented his 
arteriosclerosis.  

In April 2004, a VA compensation examination was conducted.  
The examiner reviewed the record and set forth the veteran's 
pertinent medical history, as described above, noting that he 
had again undergone repeat coronary bypass surgery in 1996.  
He also described in some detail the veteran's current 
cardiovascular symptoms and clinical findings.  Finally, the 
examiner commented that, "If there is concrete evidence that 
the patient had hypertension of 130/94 despite treatment in 
January of 1953 [sic], then it is more likely than not that 
his coronary artery disease is a common complication of 
hypertension is related to that condition."  While the 
examiner's opinion is far from a model of clarity, the Board 
believes that the opinion expresses in clear enough terms the 
examiner's opinion that the blood pressure reading in January 
1954 did, in fact, constitute hypertension.  

As noted above, although the January 1954 record is no longer 
available, the Board will accept its description in the 1980 
and 1983 Board decisions as evidence of the existence of the 
record and the cited reading.  

The recent statements by the private physician and the 2004 
opinion by a VA physician together constitute the first 
evidence that the blood pressure reading in January 1954 
actually represented hypertension.  Those opinions were not 
previously of record and are clearly material to the question 
of service connection.  

Therefore, the Board finds that the evidence added to the 
record since July 1983 is new and material.  Accordingly, the 
Board concludes that the veteran's claim is reopened.  

Considering all of the evidence of record, the evidence now 
shows that the veteran did, in fact, have hypertension in 
January 1954.  Moreover, the hypertension noted in January 
1954 was manifest to a compensable degree under the criteria 
for evaluating hypertensive heart disease, inasmuch as 
statements by the veteran and his treating physicians through 
the years have indicated that his hypertension required 
continuous treatment since that time and that he was also 
treated for angina in January 1954 and subsequently.  

Because the evidence shows that the veteran's hypertension 
was manifest to a compensable degree within one year after 
his separation from service, the Board finds that the 
hypertension is presumed to have been incurred in service.  
The Board concludes, therefore, that service connection for 
hypertension is established.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. § 3.307, 3.309.  

The record also indicates that the RO established service 
connection for a heart disability, effective from December 
2001, although the rating decision granting service 
connection for that disability is not in the claims file.  As 
discussed above, the record shows that the veteran was 
treated for angina beginning in 1953 and has subsequently 
undergone bypass surgery three times.  This, if course, is 
additional evidence of a cardiovascular disability, including 
hypertension, in 1953.  


ORDER

Service connection for hypertension is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



